Title: From George Washington to Daniel Morgan, 5 October 1781
From: Washington, George
To: Morgan, Daniel


                  
                     Sir
                     Head Quarters before York 5th Octo. 1781
                  
                  Surrounded as I am with a great Variety of Concerns on the present Occasion, I can yet find Time to answer your Letter of the 20th ulto—which I have received with much Satisfaction; not only as it is filled with such warm Expressions of Desire for my Success on the present Expedition, but as it breaths the Spirit & Ardor of a Veteran Soldier, who, tho impaired in the Service of Country, yet retains the Sentiments of a Soldier in the firmest Degree.
                  Be assured, that I most sincerely lament your present Situation—and esteem it a peculiar Loss to the United States, that you are at this Time unable to render your Services in the Field—I most sincerely thank you for the kind Expressions of your good Wishes; and earnestly hope that you may soon be restored to that Share of Health which you may desire, and with which you may again be usefull to your Country in the same eminent Degree, as has already distinguished your Conduct—With much Regard & Esteem I am sir Your most Obedt Servant
                  
                     Go: Washington
                  
               